Fill' rn this information to identify your cese:

newton ` ` i`soonMHedmond
mm MMNHNB

Debtor 2 Crlet|ne Moreno-Redmond
[Spouae il. flinnl Flrel Name Mldma Name

unnoo stems eoniooproy coon for tho: clement 01= NEw nexch

 

 

 

 

Cesanwnber
litem-nl |:| Check if this is en
7 ` amended filing
Oiiicia| Form 108
Statem_ent of intention for individuals Fi|ing Under Chapter 7 _ 1an

 

lt you are an individual ii|lng under chapter 7, you must fill out this form ii:
- creditors have claims secured by your property, or

l you have leased personal property and the lease has not axpired.

You must file this form with the court wlthin'BlJ days alter you_flle your bankruptcy petition or by the date set for the meeting ol creditore,
whichever le earilef, unless the court extends the time ior cause. You must also send copies to the creditors and ieseore you list
on the form

lit\vo man'led people are filing together in e joint cass, both ere equally responsible for eupp|ylng`correct lnlormetlon. Eloth debtors must
sign end date the to_rrn.

Be aa complete and accurate as poseib|s. if more space la needed, attach a separate sheet to this tonn. On the top of any additional pegas,
write your name end case number (ii imown).

usi vour creditors who novo secured claims

1. For any creditors that you listed in Part 1 oi Schedule D: Crs-ditors Who Have C|ai]'ns Secumd by Property (Offici.al Fon'n 1DBD), fill in the
informatio below

 

 

 

 

firefiwa One Meln |_:l Surrenderlhe pmperty. [:] Nu
neme: i:i Fiatein ihs property and redeem iL

l e' mr w ' to into - YBS
nooonpuoo or 2006 Honda odossy 225,000 ;Ea,i,‘,m,;mm:£` f a
PmPB'W miles l:i Fleiein ihs property and {expiain]:
securing debt - .
CrBfi|iDl"F-i Walt Hei|eman i:i Surrender ihs pmperiy. _ i:i Ncl
neme: l:i Fletain the property end redeem iL

l 131 to 1 - YEE
Deea_r|p|ion di 4669 Noge| Cenyon Las Cruces, F:M§;:;§Hg;:;ds:: rm n a

m ny NM 88011 Dona A`na County m d :
t mm debt primary residence HBwn the property an [Bxplaln]

 

 

m i.lst \'our Unexplrsd Personai Property Leases

For any unexpired personal property lease that you listed in Schedule G: Execuiory Contrscte and Unexplred Lssses (Ol‘l'icle| Form 1OEG), fill
in the information beinw, Do not list real estate leese.a. Un`expirsd leases are leases that are still ln eflect; the lease period has not yet ended.
You may assume an unexpired personal property lease il the trustee dose not assume lt. 11 U. S. C. § 35_5(p)(2).

i‘.:»-:-v-

 

1»- 'iii". .i"j'l'll" ":1'

Oiilc|ai Form 105 ` Statsment ol' intention for individuals Flllng Under Chapter 7 7 pagel

Soitaerscopy¢lginlc]1EBB-ED1BBemBase.LLD-mbeatmse.com BestCmEl.a.nioupt:y

Case 19-10219-t7 Doc 5 Filed 01/31/19 Entered 01/31/19 18:12:56 Page 1 of 2

Deb`torl Sean illi l`-ledmond

 

 

DSElOrE Cristina Moreno~Fledmond CBSB number (r`fknvwv)
name: |:i Fletein the property and redeem lt. |:i Yes
_ _ l:i Fletein the property end enter into a
Deecnptlon of Hsaffinnar!cn Agreemenr.
PFDPE'W i:i Retein the property and lexplain]:
securing debt: »

 

 

i_lst Your Unexpfred Personai Property Leases

For any unexpired personal property lease that you listed in Scheduie G: Executcry Con_tracts and Unexpired Leases (Oiticial Forrn 106¢3), fill
in the information below. Do not ilst real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume lt. 11 U .S. C. § 365(p)(2).

 

Lessor's name: ij No

Descriplion of tossed

Property: g yes
tessor's neme: n E| No

Deserlptlon of leased _

F'roperty: |:i Yee
Lessor's name: |:| N°

Descriptlon of leased

Property: Ei Yes
Lessof`s name: |:| No

Description of leased

Propei‘ty: i:i Yes
Lessor's name: 13 Nu

Descdption of leased

Property: l:i Yes
Lessor's neme: ij NU

Dsscription of leased

Property: L-_[ Yes
Lesscr‘s neme: g NQ

Description of leased `

Pmperty: E Yes

Slgn Below

Under penalty of perjury, l declare that l have indicated my intention about en property f my estate that secures a debt and any personai
property that is subject to an unexpired lease.

xMO x @MNM

 

 

 

 

Sean M Redr`ncnd / Cristlna lllioreno-Fledmon¢`:l~

S|gnature of Debt`or 1 Slgnaiure cl Debtor 2

Dale Dete
Oiiicial Form 103 Statemeet of intention for individuals Flling Under Chapter 7 page 2
Soltwate Gopyright (c) 1996-2015 Eest Case, l.i_C - wvwr.bestcase.com Eesl Case Banlrruptcy

Case 19-10219-t7 Doc 5 Filed 01/31/19 Entered 01/31/19 18:12:56 Page 2 of 2

